[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CUSTODY/VISITATION STIPULATION
1. The parties shall have joint legal custody of the two minor children; provided the children shall have their primary residence with the mother and with reasonable visitation to the father.
2. The father shall have reasonable rights of visitation. During the CT Page 4664-q school year the father's weekend visitation shall be on a 8 week rotating schedule begining/February 3, 2001 as follows:
  Weeks# 2, 4, 7. The father's visitation will be from Friday at 6:00 pm until Sunday at 6:00 pm.
  Weeks# 3, 5, 8. The mother shall have the children with her during the weekend.
  Weeks# 1, 6. The children shall be with the mother for the first half of the weekend from Friday to Saturday and the father for the second half of the weekend from Saturday to Sunday at 6:00 pm. The children shall exchanged on Saturday at 4:00 pm
In addition, the father shall have mid week visitation Wednesday of each week from after school 8:00 pm. The father shall pick up the children from school and be shall return the children to the mother promptly at 8:00 pm.
The father shall administer any asthma medication to minor children as may be needed and as recommended by the children's medical physician. The mother shall give the father the necessary medication of the children with instructions for taking medication. When the children are with the father during the mid-week visitation, the father shall make sure that the children complete their homework and he shall check over their homework.
During the summers, the mid-week visitation shall be extended to include overnight visitation from Thursday at 4:00 pm. (or after work) until Friday 6:00 pm. during weeks 3, 5, and 8. The father shall provide transportation to pick up the children and return the children to the mother's home. In the event the children have any summer activities to attend, the father shall make sure the children attend said activities.
With regard to Christmas, father shall have the minor children with him each year on Christmas Eve overnight until Christmas Day at 10:00 am each year. The mother shall have the minor children with her on Christmas Day from 10:00 am until 4:00 pm. The father may then have the children from Christmas Day at 4:00 pm and continuing for the remainder of the week until December 31, at 6:00 pm at which time the children shall be returned to the mother. If the father does not exercise said visitation, he shall inform the wife 48 hours in advance. CT Page 4664-r
The holiday visitation schedule shall be as follows:
(a) The parties shall alternate the following holidays: Memorial Day and Labor Day, so that if the Husband has the children for Labor Day in an odd-numbered year, the Wife will have the child for Memorial Day, and in the following evennumbered year Labor Day will be with the Wife and Memorial Day with the Husband. In the event that Easter and/or Presidents' Day is not included in one of the longer school breaks dealt with below, those holidays shall also be alternated as set forth herein. In the event that any of the above-referenced holidays involves a 3-day weekend, the parent entitled to have the child for the holiday shall have the entire weekend.
(b) Thanksgiving, shall be with the Husband in odd-numbered years and with the Wife in even-numbered years.
(c) Apart from the foregoing, the parties will alternate the Spring school recess. Spring recess will be with the Wife on odd-numbered years and with the Husband in even-numbered years.
(d) In addition to the foregoing, the Husband shall have the children with him on Father's Day. The children shall be with the Wife on Mother's Day.
(e) Apart from the visitation described above, the Husband shall have the children for two non-consecutive weeks during summer.
(f) In the event there is a conflict between the regular visitation schedule and the holiday schedule, the holiday schedule shall prevail.
3. The wife shall maintain the medical insurance coverage for the benefit of the two minor children as it is available through employment. The parties shall divide all unreimbursed medical, dental, psychological, counseling, orthodontic, and optical costs in accordance with the child support guidelines. The child support guidelines indicates 65% payable by the mother and 35% payable by the father.
4. The husband shall pay child support in accordance with the child support guidelines. The amount is $185.00. An automatic wage withholding order shall issue.
5. The tax exemptions for the minor children shall be divided as follows: the wife to get Kristine; and the husband to get Scott. Both CT Page 4664-s shall any tax waiver forms to permit the taking of the tax exemptions. At such time as there is only one child eligible to be claimed, the parties shall alternate claiming said child.